                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION
MITCHELL FOWLER                                                            PLAINTIFF
v.                                NO. 4:17-CV-476-BD
SOCIAL SECURITY ADMINISTRATION                                           DEFENDANT



                                     JUDGMENT

       Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of Nancy A. Berryhill, Acting

Commissioner of the Social Security Administration, is REVERSED, and this case is

REMANDED for proceedings in accordance with the Court’s November 13, 2018 order

in this case.

       SO ORDERED, this 13th day of November, 2018.


                                         ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
